FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

FEDERAL TRADE COMMISSION,               
                  Plaintiff-Appellee,
                 v.
                                             No. 07-35359
JOHN STEFANCHIK, individually and
as an officer and director of                 D.C. No.
                                            C-04-1852-RSM
Beringer Corporation; BERINGER
CORPORATION, a Washington                      OPINION
corporation doing business as
Stefanchik Organization,
             Defendants-Appellants.
                                        
       Appeal from the United States District Court
          for the Western District of Washington
       Ricardo S. Martinez, District Judge, Presiding

                   Argued and Submitted
           January 22, 2009—Seattle, Washington

                    Filed March 13, 2009

    Before: Thomas M. Reavley,* Senior Circuit Judge,
Richard C. Tallman and Milan D. Smith, Jr., Circuit Judges.

                  Opinion by Judge Reavley




  *The Honorable Thomas M. Reavley, Senior United States Circuit
Judge for the Fifth Circuit, sitting by designation.

                             3243
                     FTC v. STEFANCHIK                  3247




                        COUNSEL

Deirdre Glynn Levin, Seattle, Washington, for defendant-
appellant Beringer Corporation.

John Stefanchik, Pro se, Mercer Island, Washington,
defendant-appellant.

Leslie Rice Melman, Washington, D.C., for plaintiff-appellee.
3248                  FTC v. STEFANCHIK
                         OPINION

REAVLEY, Senior Circuit Judge:

   We must decide in this case whether the district court cor-
rectly granted summary judgment to the Federal Trade Com-
mission (“FTC”) in this suit brought against John Stefanchik
and Beringer Corporation under the Federal Trade Commis-
sion Act and the Telemarketing Sales Rule. The FTC alleged
that the defendants made false and deceptive claims while
marketing a program purporting to teach purchasers how to
become wealthy by buying and selling privately held mort-
gages. Concluding that the defendants failed to meet the
FTC’s overwhelming evidence of deceptive claims with evi-
dence to create a triable issue of fact, we AFFIRM the district
court’s judgment.

                              I.

   John Stefanchik is the author of a book entitled Wealth
Without Boundaries. The purpose of the book, as well as
related video and audio tapes, course materials, and work-
shops, was to present Stefanchik’s method for making sub-
stantial amounts of money by working very few hours in
one’s spare time. Stefanchik’s method called for a person to
search local real estate records, locate holders of privately
held mortgages, or “paper,” and then either purchase the
paper or broker deals with companies interested in purchasing
the paper. Stefanchik touted his method in direct mail market-
ing materials as “[t]he easiest way to make $10,000+++ every
30 days . . . guaranteed.”

   In 2002 Stefanchik organized the Beringer Corporation as
a Washington state corporation with himself as the president,
director, and sole shareholder. Beringer in turn holds the
copyrights to Stefanchik’s book and other material that com-
prise the “Stefanchik Program.” Stefanchik also entered into
an oral agreement with Justin Ely of Atlas Marketing, Inc. for
                          FTC v. STEFANCHIK                          3249
Atlas to market the Stefanchik Program and handle customer
service. According to Atlas’ president, Scott Christensen,
Atlas’ sole business was to sell products and services for Ste-
fanchik and Beringer under the name “The Stefanchik Organi-
zation.” Atlas promoted the Stefanchik Program through
direct mail, telemarketing, and a website, and it paid Ste-
fanchik and Beringer a royalty of 15% to 22% of the sales.

   Atlas used direct mail to generate interest in Stefanchik’s
book, which sold for a nominal amount. Many of the materi-
als included Stefanchik’s picture and signature and claimed
that purchasers could easily make $10,000 or more per month
by using his method. Those who purchased the book were
then targeted for telemarketing calls and urged to purchase
more services and instruction in the form of printed material,
videos, seminars, and “coaching” services. The telemarketers
assured potential purchasers that by using the Stefanchik
method they could make $3,000 to $5,000 per deal by work-
ing only five to ten hours per week and that privately held
mortgages were easily found. They also told purchasers that
a personal coach would be available to answer questions and
provide assistance. The cost to individual purchasers for the
program ranged from $3,000 to over $8,000.

   The FTC filed a complaint against Stefanchik and Beringer,
as well as Atlas, Ely, Christensen, and another corporate
entity controlled by Ely.1 The FTC alleged that the defendants
violated the Federal Trade Commission Act (“FTC Act”), 15
U.S.C. § 45(a), by making false, misleading, and deceptive
claims that consumers could quickly make large amounts of
money in their spare time by purchasing the Stefanchik Pro-
gram and that the coaches were experienced and readily avail-
able to assist them in the paper business. It also alleged that
the defendants violated the Telemarketing Sales Rule
  1
    All defendants except for Stefanchik and Beringer entered into a stipu-
lated judgment and are not part of the present appeal.
3250                  FTC v. STEFANCHIK
(“TSR”), 16 C.F.R. § 310.3(a)(2)(iii) and (a)(4), by making
these misleading representations.

   In support of a motion for summary judgment, the FTC
introduced evidence tending to show that, contrary to Ste-
fanchik’s marketing claims, it was in fact very difficult for
individuals to amass wealth using the Stefanchik method, and
that the claims of making substantial amounts of money in
one’s spare time were deceptive and misleading. The FTC’s
evidence included declarations from individual consumers
who purchased the program only to find that the method was
extremely time consuming and yielded little, if any, profit.
The FTC also introduced the following: survey results from
a marketing expert showing that only a small percentage of
customers were able to broker deals using Stefanchik’s
method; a declaration from a former Stefanchik coach who
averred that few consumers made money using the program
and that Stefanchik had been informed that the telemarketers
were misleading consumers; and evidence from Beringer’s
company database that also showed a lack of results by con-
sumers.

   In opposing summary judgment, Stefanchik and Beringer
challenged the FTC’s method of compiling the survey data
but did not offer any consumer declarations, contrary survey
information, or other evidence showing that the followers of
the Stefanchik method actually amassed substantial wealth as
claimed in the marketing material. The district court con-
cluded that the FTC’s consumer declarations and survey, as
well as the defendants’ own advertising and marketing materi-
als, were sufficient to show that the defendants made false
and unsubstantiated earnings claims that led consumers to
believe they could earn large amounts of money in the paper
business with little or no effort. The court concluded that the
coaching claims were also deceptive because the evidence
showed that the coaches lacked basic knowledge of the real
estate industry and were unable to help the consumers with
questions. The court determined that Beringer and Stefanchik
                           FTC v. STEFANCHIK                          3251
were jointly and severally liable under the FTC Act and the
TSR for misrepresentations in marketing the program. In
addition to ordering injunctive relief, the court determined
that the damages amounted to $17,775,369 and entered judg-
ment for that amount.

                                    II.

   Stefanchik and Beringer challenge the district court’s grant
of summary judgment on both liability and damages. Our
standard of review is a familiar one. We review de novo the
district court’s grant of summary judgment. McDonald v. Sun
Oil Co.2 We view the evidence in a light most favorable to the
non-moving party and decide whether there are any genuine
issues of material fact and whether the district court correctly
applied the substantive law. FTC v. Gill.3

   A party moving for summary judgment must initially iden-
tify “those portions of ‘the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affi-
davits, if any,’ which it believes demonstrate the absence of
a genuine issue of material fact.” Celotex Corp. v. Catrett.4
“Once the moving party meets its initial burden, however, the
burden shifts to the non-moving party to set forth, by affidavit
or as otherwise provided in Rule 56, specific facts showing
that there is a genuine issue for trial.” Horphag Research Ltd.
v. Garcia.5

                                    A.

   [1] Section 5 of the FTC Act prohibits, inter alia, “unfair
  2
     548 F.3d 774, 778 (9th Cir. 2008).
  3
     265 F.3d 944, 954 (9th Cir. 2001).
   4
     477 U.S. 317, 323, 106 S. Ct. 2548, 2553 (1986).
   5
     475 F.3d 1029, 1035 (9th Cir. 2007) (internal quotation marks and cita-
tion omitted).
3252                      FTC v. STEFANCHIK
or deceptive acts or practices in or affecting commerce.”6 “An
act or practice is deceptive if ‘first, there is a representation,
omission, or practice that, second, is likely to mislead con-
sumers acting reasonably under the circumstances, and third,
the representation, omission, or practice is material.’ ”7
Deception may be found based on the “net impression” cre-
ated by a representation. FTC v. Cyberspace.com LLC.8

   Stefanchik and Beringer contend that the FTC failed to
meet its burden of proof on summary judgment. They chal-
lenge the survey results of the FTC’s expert and assert that
opinions from their own experts created a fact issue for trial.
We disagree with these contentions.

    The FTC’s summary judgment evidence included volumi-
nous examples of the Stefanchik advertising and telemarket-
ing materials. The evidence gave the net impression that by
working only five to ten hours per week, a consumer easily
could earn $10,000 per month using Stefanchik’s method to
broker deals in the paper business. Consumers were promised
that saleable paper was easily discovered and that they would
have access to competent personal coaches to guide them in
the business. However, the FTC submitted declarations from
multiple individuals who averred that, upon purchasing Ste-
fanchik’s program, they discovered it was virtually impossible
to locate privately held mortgages that could be re-sold within
the short time period promised by the marketing materials and
that the coaches Stefanchik provided to assist them were of
little help.

   The FTC’s survey results, which were compiled by a mar-
keting expert from American University, were consistent with
the individual declarations. The survey was sent to a random
sample of 1,002 customers. Out of 380 responses indicating
  6
    15 U.S.C. § 45(a)(1).
  7
    Gill, 265 F.3d at 950 (citation omitted).
  8
    453 F.3d 1196, 1200 (9th Cir. 2006).
                      FTC v. STEFANCHIK                   3253
the consumer had purchased the program and had not
received a refund, only one person reported buying or selling
at least one mortgage and making money on the deal. Approx-
imately 92% of the respondents said they made no money
from the program, and only 6% said their personal coach was
useful or very useful.

   The FTC’s evidence further included a declaration from
Amanda Schaufler, a former Stefanchik coach with no prior
real estate experience. Schaufler stated that many of her cus-
tomers complained that they were told they could make
money quickly and recoup their payment for the program
before their credit card bills became due. She stated that in
reality few customers made money using the Stefanchik Pro-
gram, and that for those who did, it took far more than five
to ten hours per week and always more than 30 days. She fur-
ther stated that Stefanchik knew that sales representatives
were creating unrealistic expectations and overselling the pro-
gram because, in addition to the existence of documented
complaints in the company database, she and other coaches
informed Stefanchik about their concerns that sales represen-
tatives were misleading customers.

   Finally, the FTC presented evidence from one of its investi-
gators who examined almost 8,000 customer records in Ber-
inger’s database, including notes made by coaches about
customer contact. The investigator found that the notes
showed 153 customers had submitted deals to potential paper
buyers. Out of that total, 68 had their deals rejected, 77 did
not have conclusive comments regarding either acceptance or
rejection, and only 8 customers had successfully completed a
deal.

  Stefanchik and Beringer complain that the district court
improperly relied on the FTC’s expert and survey results
because the defendants introduced opinions from two experts
who criticized the FTC’s survey methodology. These oppos-
3254                      FTC v. STEFANCHIK
ing experts opined that the FTC’s survey was biased and unre-
liable. We find no fact issue created, however.

   [2] In order to avoid summary judgment, a non-movant
must show a genuine issue of material fact by presenting affir-
mative evidence from which a jury could find in his favor.
Anderson v. Liberty Lobby, Inc.9 A non-movant’s bald asser-
tions or a mere scintilla of evidence in his favor are both
insufficient to withstand summary judgment. Galen v. County
of Los Angeles.10 Here, Stefanchik and Beringer contest the
methodology of the FTC’s survey and assert that issues of fact
exist, but they do not contest the truth or validity of the indi-
vidual responses reported in the survey. They offered no com-
petent affirmative evidence of their own, either in the form of
survey results, contrary consumer declarations, sworn affida-
vits, or testimony, to identify consumers who were able to
make substantial amounts of money using the Stefanchik
method as claimed in the marketing materials.

   [3] Stefanchik asserts in his pro se brief that he conducted
his own survey of fifty consumers, which purportedly pro-
vides a more accurate picture of his program than the FTC’s
survey. He cites no record evidence in support of his argu-
ment, however, and his bald assertion is unavailing.11 The
FTC was not required to show that all consumers were
deceived, see FTC v. Figgie International, Inc.,12 but it
offered substantial evidence that the marketing claims used to
  9
    477 U.S. 242, 257, 106 S. Ct. 2505, 2514 (1986).
  10
      477 F.3d 652, 658 (9th Cir. 2007); see also FTC v. Publishing Clear-
ing House, Inc., 104 F.3d 1168, 1170 (9th Cir. 1997) (“Once the FTC has
made a prima facie case for summary judgment, the defendant cannot rely
on general denials; she must produce significant probative evidence that
demonstrates that there is a genuine issue of material fact for trial.”).
   11
      See Galen, 477 F.3d at 658.
   12
      994 F.2d 595, 605-06 (9th Cir. 1993); see also FTC v. Amy Travel
Serv., Inc., 875 F.2d 564, 572 (7th Cir. 1989) (“[T]he FTC need not prove
that every consumer was injured. The existence of some satisfied custom-
ers does not constitute a defense under the FTCA.”).
                          FTC v. STEFANCHIK                         3255
sell Stefanchik’s program were deceptive and misleading to
an overwhelming number of consumers. Given the volumi-
nous evidence showing that very few people made money
using the Stefanchik Program as promised in the advertising
materials and telemarketing pitches, or were satisfied with
their personal coaches, and the absence of significantly proba-
tive contrary evidence from Stefanchik and Beringer, we con-
clude that the district court correctly granted summary
judgment on the FTC Act claim because the marketing mate-
rial made misrepresentations in a manner likely to mislead
reasonable consumers.13

   [4] The same conclusion holds true for the district court’s
finding that the defendants violated the TSR. Congress
directed the FTC to create rules barring deceptive telemarket-
ing acts and practices.14 In response to this directive, the TSR
prohibits “any seller or telemarketer” from misrepresenting
“[a]ny material aspect of the performance, efficacy, nature, or
central characteristics of goods or services that are the subject
of a sales offer.”15 It further prohibits both sellers and telemar-
keters from “[m]aking a false or misleading statement to
induce any person to pay for goods or services . . . .”16 As we
concluded above, the representations made about the Ste-
fanchik Program were materially misleading insofar as they
misrepresented consumers’ earning potential and the avail-
ability of coaches, and those misrepresentations made via
telemarketing were thus subject to enforcement as violations
of both the TSR and the FTC Act.17

   [5] Beringer and Stefanchik contend that they are not liable
for telemarketing claims made by Atlas, which is an indepen-
  13
      See Cyberspace.com, 453 F.3d at 1201.
  14
      15 U.S.C. § 6102(a)(1).
   15
      16 C.F.R. § 310.3(a)(2)(iii).
   16
      16 C.F.R. § 310.3(a)(4).
   17
      See 15 U.S.C. § 6105(b) (permitting the FTC to enforce violations of
the TSR as though they were violations of the FTC Act).
3256                    FTC v. STEFANCHIK
dent legal entity based in Salt Lake City, Utah. They assert
that they made no telemarketing calls, and that Atlas and Ely
were solely responsible for the telemarketing scripts and the
actions of the sales representatives. We are not persuaded. As
noted above, the TSR applies to “any seller or telemarketer.”18
A “seller” is defined as “any person who, in connection with
a telemarketing transaction, provides, offers to provide, or
arranges for others to provide goods or services to the cus-
tomer in exchange for consideration.”19 Here, it is undisputed
that Stefanchik, on behalf of Beringer, entered into an agree-
ment with Ely and Atlas for Atlas to conduct the telemarket-
ing and sales of the Stefanchik Program. The record shows
that Stefanchik retained authority to review and approve all
marketing materials and made the decision as to what prod-
ucts were sold through the program. Stefanchik’s counsel fur-
ther reviewed the telemarketing scripts. We conclude that the
district court correctly found Stefanchik and Beringer to be
sellers under the TSR and properly granted summary judg-
ment on this issue.

                                 B.

   [6] A related issue is the corporate and individual liability
of Beringer and Stefanchik, respectively. We conclude that
the district court correctly determined that Beringer was sub-
ject to liability as a principal for the actions of Atlas as its
agent. Under the FTC Act, a principal is liable for the misrep-
resentations of his agent acting within the scope of the agent’s
actual or apparent authority. Southwest Sunsites, Inc. v. FTC.20
The record shows that Atlas acted with at least the apparent,
and likely actual, authority of Beringer. Atlas used the name
“The Stefanchik Organization” to advertise and sell products
and services for Stefanchik and Beringer as its sole business.
  18
     16 C.F.R. § 310.3(a)(2)(iii).
  19
     16 C.F.R. § 310.2(z) (emphasis added).
  20
     785 F.2d 1431, 1438 (9th Cir. 1986); see also Goodman v. FTC, 244
F.2d 584, 592 (9th Cir. 1957).
                          FTC v. STEFANCHIK                          3257
Stefanchik’s picture and signature appeared on much of the
marketing materials, which was subject to Stefanchik’s
review and approval. Furthermore, Stefanchik acknowledged
that consumers often perceived Atlas and his company as one
seamless operation. The lines between Atlas and Beringer
were blurred to such an extent that Atlas’s conduct and repre-
sentations had at least the apparent imprimatur of Beringer.21

   [7] Stefanchik contends that the FTC failed to prove he is
liable in his individual capacity. An individual will be liable
for corporate violations of the FTC Act if (1) he participated
directly in the deceptive acts or had the authority to control
them and (2) he had knowledge of the misrepresentations, was
recklessly indifferent to the truth or falsity of the misrepresen-
tation, or was aware of a high probability of fraud along with
an intentional avoidance of the truth.22 The evidence showed
that Stefanchik controlled all the business activity of Beringer
as the owner, sole shareholder, director, and manager of the
company. He also had the authority—both individually and
through counsel—to control the marketing activity and repre-
sentations about his product. He was also at least recklessly
indifferent to the truth or falsity of the sales claims. There was
evidence that Stefanchik was advised by his counsel after
reviewing the telemarketing scripts that he needed to substan-
tiate the sales claims. He was also informed by Amanda
Schaufler and other coaches that the sales representatives
were misleading consumers. The district court correctly deter-
mined that Stefanchik should be personally liable.

                                    C.

   [8] We next turn to Stefanchik’s and Beringer’s contention
  21
     See Goodman, 244 F.2d at 592-93 (“The misrepresentations [the
agents] made were at least within the apparent scope of their authority and
part of the inducement by which were made sales that inured to the benefit
of the corporate petitioner.” (internal quotation and citation omitted)).
  22
     Cyberspace.com, 453 F.3d at 1202.
3258                     FTC v. STEFANCHIK
that the evidence does not support the district court’s finding
of over $17 million in damages. The district court has broad
authority under the FTC Act to “grant any ancillary relief nec-
essary to accomplish complete justice,” including the power
to order restitution. FTC v. Pantron I Corp.23 We review the
district court’s grant of equitable monetary relief for an abuse
of discretion. Grosz-Salomon v. Paul Revere Life Ins. Co.24

   [9] We stress again that on summary judgment the movant
must show the absence of a genuine issue of material fact,
while the non-movant must meet that showing with affirma-
tive evidence to create a fact issue.25 Here, the FTC presented
a declaration from Atlas’ president that the net sales for Atlas
during the two and one-half years that it processed sales for
Stefanchik were $17,775,369. It also submitted a report from
Atlas’ accounting database reporting this amount. Stefanchik
and Beringer have offered no affirmative evidence whatso-
ever to controvert this amount.

   [10] We are unpersuaded by the defendants’ assertion that
they should not be liable for the full amount of Atlas’ sales
because Atlas paid them only a percentage as a royalty.
Equity may require a defendant to restore his victims to the
status quo where the loss suffered is greater than the defen-
dant’s unjust enrichment.26 Moreover, because the FTC Act is
designed to protect consumers from economic injuries, courts
have often awarded the full amount lost by consumers rather
than limiting damages to a defendant’s profits.27 Stefanchik
and Beringer were the driving force behind the marketing
scheme for the Stefanchik Program, with authority to control
  23
     33 F.3d 1088, 1102 (9th Cir. 1994).
  24
     237 F.3d 1154, 1163 (9th Cir. 2001).
  25
     Celotex, 477 U.S. at 323, 106 S. Ct. at 2553; Anderson, 477 U.S. at
257, 106 S. Ct. at 2514.
  26
     See, e.g., FTC v. Figgie Int’l, Inc., 994 F.2d 595, 606-07 (9th Cir.
1993).
  27
     See FTC v. Febre, 128 F.3d 530, 536 (7th Cir. 1997).
                      FTC v. STEFANCHIK                   3259
its key components, and they benefitted significantly from the
sales induced by material misrepresentations. We conclude
that the district court did not abuse its discretion by holding
the defendants liable for the full amount of loss incurred by
consumers.

  The district court’s judgment is AFFIRMED.